 THE WEST SIDE LUMBER CO., ETC.81WE WILL bargain collectively,upon request, with the above-named Union asthe exclusive representative of all employees in the bargaining unit describedbelow withrespect to rates ofpay, hoursof employment,and other conditionsof employment, and, if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All productionand maintenance employeesemployed byus at our Hous-ton,Texas,establishment,includingtruckdriversand plant clericals, butexcluding office clerical employees,professional employees,guards, watch-men, and supervisors as defined in the Act.WE WILL, upontheir application,offer reinstatement to their former or sub-stantially equivalent positions,without prejudiceto their seniority or otherrights andprivileges,to all our employees in the above bargaining unit, if anythere be, whoengaged inthe strikebeginning on March 11,1963, and who havenot heretofore beenduly offeredsuch reinstatement,and make them whole forany loss of pay suffered as a result of our refusal, if any,to reinstate them uponsuch application.All our employeesare free to become, remain,or refrain from becoming or re-maining membersof United Steelworkers of America, AFL-CIO,or any other labororganization.SCHILL STEEL PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE:We will notify any of the above-mentioned employees presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston 2,Texas, Telephone No. Capitol8-0611,Extension 271, if they have any question concerning this notice or com-pliance with its provisions.The West Side Lumber Co.,the F.A. Requarth Co., the PeterKuntz Lumber Company, the Kuntz Johnson Lumber Com-pany, PetitionerandGeneral Truck Drivers, Chauffeurs, Ware-housemen and Helpers Local UnionNo. 957,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America'The West Side Lumber Co.,the F. A.Requarth Co., the PeterKuntz Lumber Company, PetitionerandMilimen's Local 684,United Brotherhood of Carpenters and Joiners of America,AFL-CI0.2Cases Nos. 9-RM-259, 9-RM-26f, 9-RM-263, 9-RM-265, 9-RM-260, 9 RM-261, and 9 RM-264. August 20, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONSOn May 23, 1961, in Cases Nos. 9-RM-259, 9-RM-262, 9-RM-263,and 9-RM-265, the Teamsters was certified as the collective-bargaining representative for a multiemployer unit of all truck-Herein called Teamsters.aHerein called Carpenters.144 NLRB No. 14. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers,yardmen, and laborers, and in Cases Nos. 9-RM-260,9-RM-261, and 9-RM-264, the Carpenters was certified as thecollective-bargaining representative for a multiemployer unit of allcarpenters and millmen.Thereafter, on March 25, 1963, the Peter Kuntz Lumber Company,one of the participating companies, and herein called the Employer,filed a motion for clarification of the said bargaining units withrespect to its operations, alleging that a dispute exists between Team-sters and Carpenters as to the proper unit inclusion of the followingjob classifications: truss assembler, saw man-prefabrication depart-ment, layout man. It requested that the Board determine the appro-priate unit placement of each of the said classifications.On April 19,1963, the Carpenters filed its statement of position on the motionand by telegram dated April 19, 1963, the Teamsters requested a hear-ing on the issues.On May 17, 1963, the Board referred the matterto the regional Director for the Ninth Region for the purpose oftaking testimony on the issues raised by the Employer's motion.Thereafter, a hearing was held on June 5, 1963, before Alan D. Greene,hearing officer.All parties appeared and participated.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Leedom, Fanning,and Brown].Upon the entire record, the Board finds :The Employer is engaged in the buying, warehousing, and sale oflumber, the cutting and finishing of lumber according to architects'specifications, and the manufacture of prefabricated trusses and wallpanels.Its operations are divided into four departments.The milldepartment is located in a separate building 100 feet from the Em-ployer's other facilities.In this department, the journeymen car-penters are in the Carpenters unit and are engaged in the skilledwork of cutting and finishing lumber under the supervision of themill superintendent.The yard department and the delivery depart-ment are both under the supervision of the yard superintendent. Theemployees in these departments are unskilled and are in the Team-sters unit.They drive delivery trucks, load, unload, and stack lum-ber in the lumber building, and deliver lumber to, and finishedproduct from, the mill and prefabrication departments.Theprefabrication department, located in the lumber building, is alsounder the supervision of the yard superintendent.Here the prefab-ricated trusses and wall panels are manufactured.The employeeclassifications with which the motion for clarification is concernedare in this department.Unskilled yard department employees assist THE WEST SIDE LUMBER Co., ETC.83in the prefabrication department for periods of less than 50 percentof their working time.Although the positions of the Unions on the motion indicated dis-agreement as to the unit placement of truss assemblers, saw men-prefabrication department, and layout man, they agreed at the hear-ing that the truss assemblers and the saw men should be included,respectively, in the Teamsters and Carpenters units.Thus, the soleremaining issue between them concerns the unit placement of thelayout man and his helper. The Employer agreed that the saw manshould be in the Carpenters unit but took a neutral position withrespect to the unit placement of the other two classifications.TheTeamsters contends that the layout man and his helper belong inits unit, which covers all employees except the journeymen carpenters,because they have the same employment interests as the yard anddelivery employees.The Carpenters, on the other hand, contendsthat the jobs of the layout man and his helper are basically skilledcarpentry work, and therefore they belong to its unit.The record shows that the prefabrication department, unlike theEmployer's other departments, is not a full-time operation.Thetwo saw men work there practically full time.All other employeeswho work in the prefabrication department, including the disputedlayout man and his helper, and the truss assembler, spend less than50 percent of their time in prefabrication work and the remainderof their time in the yard department working as unskilled truck-drivers or loaders.The saw men are journeymen carpenters engaged in substantiallythe same skilled work as the saw men in the mill department wherethey also occasionally do skilled work. In accordance with the agree-ment of the parties we find that the saw men-prefabrication depart-ment are appropriately part of the Carpenters unit.The work of the truss assemblers, unlike that of the saw men, isunskilled and requires no training.The Unions agree, and we find,that they belong in the Teamsters unit.The layout man has had a "2 weeks" instruction course in layoutwork.His helper does not require and has had no special training.Occasionally the layout man and his helper are assisted by yard em-ployees who have had no special training.Layout work consists oftaking from drawings the dimensions of a particular panel and mark-ing on a "layout strip" of lumber a full-scale measurement of thepanel.The panel is then constructed from boards measured by directapplication to the marks on the "layout strip."Although carpenterstraditionally do layout work when panels are cut at the constructionsite, they do not use layout strips, as do the layout men herein, butrather use a 2-foot carpenters' square, which is a tool of that craft.727-083-64-voL 144-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record fails to establish that the layout man and his helper exer-cise craft skills comparable to the carpenters or that they have in-terests in common with the carpenters.On the contrary, they arerelatively unskilled employees whose interests and conditions ofemployment are similar to those of the yard and delivery employeesrepresented by the Teamsters.Accordingly, we find that the. layoutman and his helper are appropriately a part of the Teamsters unit.'[The Board amended the Certification of Representative issued inCases Nos. 9-RM-260, 9-RM-261, and 9-RM-264 on May 23, 1961,to include in the unit description therein the classification of sawman-prefabrication department of Peter Kuntz Lumber Company ;and in Cases Nos. 9-RM-259, 9-RM-262, 9-RM-263, and 9-RM-265to include in the unit description therein the classifications of trussassembler and of layout man and his helper.]3 SeeLumber and Millwork Industry Labor Committee of Cleveland,Ohio,et at.,136NLRB 1083,1085.CompareLumber Fabricators,Inc.,110 NLRB 187.Thunderbird Hotel,Inc. and Joe Wells, James Schuyler andWilliam Deer,Co-partners,d/b/a Thunderbird Hotel Com-pany1andIndependent Guards Association of Nevada, LocalNo. 1, Petitioner.Case No. 20-RC-5294.August 20, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before James S. Jenson, HearingOfficer.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegateditspowers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Fanning andBrown].Upon the entire record in this case, the Board finds :1The Employer's name appears as amended at the hearing.2We find no merit in the contention of ThunderbirdHotel, Inc., that the Hearing Officerimproperly permitted its name to be added during the reopened hearing.ThunderbirdHotel,Inc., had been named in thepetitionand notice of hearing but in the original hear-ing an amendment was allowed deleting its name.However, itparticipated fully in thefirsthearing in allmaterial respects.Further, at the reopenedhearing the generalmanager and the comptroller(who, as notedinfra,serve both companiesin those capacities)attendedand testified,and counsel who appeared for the partnership is also anofficer ofand attorney for Thunderbird Hotel, Inc.No request was made forcontinuance.Underthese circumstances,we affirm the Hearing Officer's action in allowingthe amendment.Truss-Mart Corporation,et at.,121 NLRB 1430. Cf.Dekalb Gas, Inc., etat.,133 NLRB352; andSouthwest Hotels, Inc.,126 NLRB 1151.144 NLRB No. 19.